                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,          )                                8:19CV378
                             )
              Plaintiff,     )
                             )                            MEMORANDUM
        v.                   )                             AND ORDER
                             )
FIREFIGHTER FOR STATION #33, )
et al.,                      )
                             )
              Defendants.    )


       Plaintiff filed his pro se Complaint on August 27, 2019 (Filing 1) and has been
granted leave to proceed in forma pauperis. The court now conducts an initial review
of the Complaint to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff alleges he suffered a head injury while working as a firefighter for the
City of Omaha. He requests workers’ compensation.

             II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, that fails to state a claim upon
which relief may be granted, or that seeks monetary relief from a defendant who is
immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”). “The essential function of a
complaint under the Federal Rules of Civil Procedure is to give the opposing party
‘fair notice of the nature and basis or grounds for a claim, and a general indication of
the type of litigation involved.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d
843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir.
1999)). However, “[a] pro se complaint must be liberally construed, and pro se
litigants are held to a lesser pleading standard than other parties.” Topchian, 760 F.3d
at 849 (internal quotation marks and citations omitted).

                                 III. DISCUSSION

       This court does not have jurisdiction to decide workers’ compensation claims.
All disputed claims for workers’ compensation must be submitted to the Nebraska
Workers’ Compensation Court. See Neb. Rev. Stat. § 48-161.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s Complaint (Filing 1) is dismissed without prejudice for lack of
             subject matter jurisdiction.

      2.     Judgment shall be entered by separate document.

      DATED this 22nd day of October, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge



                                          -2-
